DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both a first end and a first binding ring.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 9, 10, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0137509, Desjardins et al.
	In regards to claim 1, in Figures 11-12 and associated paragraphs, Desjardins et al disclose a pipe connector comprising: a tube (202) made from a soft material and having a first end having at least one first fixing segment; the at least one first fixing segment formed on an outer surface of the first end; and a second end having at least one second fixing segment; the at least one second fixing segment formed on an outer surface of the second end; a first binding ring (204) mounted on the first end of the tube and having at least one first locating segment (210); an amount of the at least one first locating segment being equal to an amount of the at least one first fixing segment; the at least one first locating segment engaging with the at least one first fixing segment respectively; the at least one first locating segment and the at least one first fixing segment fixing the first binding ring and the tube; and a second binding ring (not shown but implied) mounted on the second end of the tube and having at least one second locating segment; an amount of the at least one second locating segment (210) being equal to an amount of the at least one second fixing segment; the at least one second locating segment engaged with the at least one second fixing segment respectively; the 
	In regards to claim 2, in Figures 11-12 and associated paragraphs, Desjardins et al disclose each one of the at least one first fixing segment is a bump formed on the outer surface of the first end; each one of the at least one first locating segment of the first binding ring is a hole; the at least one first fixing segment is mounted in the at least one first locating segment; each one of the at least one second fixing segment is a bump formed on the outer surface of the second end; each one of the at least one second locating segment of the second binding ring is a hole; the at least one second fixing segment is mounted in the at least one second locating segment.
In regards to claim 6, in Figures 11-12 and associated paragraphs, Desjardins et al disclose a first ring groove is formed on the outer surface of the first end of the tube; the first binding ring is located in the first ring groove.
	In regards to claim 7, in Figures 11-12 and associated paragraphs, Desjardins et al disclose a first ring groove is formed on the outer surface of the first end of the tube; the first binding ring is located in the first ring groove.
In regards to claim 9, in Figures 11-12 and associated paragraphs, Desjardins et al disclose a second ring groove is formed on the outer surface of the second end of the tube; the second binding ring is located in the second ring groove.
	In regards to claim 10, in Figures 11-12 and associated paragraphs, Desjardins et al disclose a second ring groove is formed on the outer surface of the second end of the tube; the second binding ring is located in the second ring groove.
In regards to claim 15, in Figures 11-12 and associated paragraphs, Desjardins et al disclose the tube is made from plastic.
In regards to claim 18, in Figures 11-12 and associated paragraphs, Desjardins et al disclose the tube is made from rubber.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 12-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins et al.
	In regards to claims 12-14, Desjardins et al disclose the claimed invention except for an internal diameter of an opening of the first end of the tube being smaller than an internal diameter of an opening of the second end of the tube. Applicant has failed to disclose criticality for an internal diameter of an opening of the first end of the tube being smaller than an internal diameter of an opening of the second end of the tube. Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to provide an internal diameter of an opening of the first end of the tube being smaller than an internal diameter of an opening of the second end of the tube, since a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	In regards to claim 16-20, in Figures 11-12 and associated paragraphs, Desjardins et al disclose the tube being made from plastic or plastic.
Allowable Subject Matter
Claims 3-5, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679